Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, the undersigned agree to the joint filing of a Statement on Schedule 13D (including any and all amendments thereto) with respect to the Common Stock, par value US$0.01 per share, of Lakeland Industries, Inc. and further agree to the filing of this Agreement as an exhibit thereto. In addition, each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement on Schedule 13D. Dated:October 17, 2014 ANSELL USA INC. (F/K/A PACIFIC DUNLOP INVESTMENTS (USA) INC.) By: /s/ Michael J. Gilleece Name: Michael J. Gilleece Title: Vice President ANSELL US GROUP HOLDINGS (USA) LLC By: /s/ Michael J. Gilleece Name: Michael J. Gilleece Title: Vice President & Associate Secretary ANSELL US GROUP HOLDINGS PTY. LTD. By: /s/ Alistair I. Grant Name: Alistair I. Grant Title: Director P.D. INTERNATIONAL PTY. LTD. By: /s/ Alistair I. Grant Name: Alistair I. Grant Title: Director P.D. HOLDINGS PTY. LTD. By: /s/ Alistair I. Grant Name: Alistair I. Grant Title: Director ANSELL LIMITED By: /s/ Alistair I. Grant Name: Alistair I. Grant Title: Company Secretary
